﻿Allow me first of all to congratulate you, Sir, on your election to the high post of President of the General Assembly. Only the most outstanding diplomats can become eligible for that honour, which is conferred upon them once in a lifetime and for just one year. Yet today a single year may see historic developments that in the past would have spanned several decades. The proclamation by our Parliament of the independence of Ukraine and of the creation of an independent Ukrainian State was the culmination of the age-old aspirations of the Ukrainian people. The date of 24 August 1991 was a turning-point opening a new era in the history of Ukraine.
Ukrainians remain grateful, Mr. President, to your predecessor, Mr. Guido de Marco of Malta, who so ably guided the work of the forty-fifth session of the General Assembly. Last August he came on an official visit to Kiev and was the first foreign dignitary to welcome the proclamation of Ukrainian independence. We see that as a symbol of direct United Nations involvement in the sweeping process of liberation that has changed the face of the world in the second half of this century.
I join those who have welcomed the admission to the great family of the United Nations of three former Soviet republics: Latvia, Lithuania and Estonia. I am convinced that their independent foreign policies within the United Nations will be vigorous and effective in promoting their own interests as well as those of the international community. I hope we will soon be able to welcome other republics of the former Union that may wish to become Members of the United Nations.
I should like also to add our greetings to those extended to the People's Democratic Republic of Korea, the Republic of Korea, the Federated States of Micronesia and the Republic of the Marshall Islands.
Thus, Mr. President, you are presiding over a session attended by a record number of Member-States almost all the nations of the world are represented in this Hall today. One cannot fail to notice many things that make this session different from the first session of the General Assembly, which gathered together the representatives of the 51 founding Members, including Ukraine.
Yet the substance of the Assembly's deliberations shows that in 1991, just as in 1945, Government representatives come to United Nations Headquarters spurred by the aspirations of their peoples to peace and development, security and cooperation, human rights and justice. Representatives to the United Nations from different States share a common concern for the future of humanity rooted in the concern of each of them for the future of his or her own people, family and children. Ukrainian children affected by the Chernobyl disaster were welcomed by families in France and Germany, the United States and Australia, Cuba and Finland, Canada, Israel and other countries. Hence, coming here today on behalf of a grateful Ukraine, I can confidently speak of a triumph of the lofty human ideals embodied in the purposes and principles of the United Nations. This is a source of hope for ordinary people.
The hungry from drought-stricken Africa, the suffering fleeing from areas of military, racial or ethnic conflict, the sick fleeing from the territories affected by the Chernobyl explosion: all of them look towards the United Nations with hope in their eyes and a plea in their hearts. The recent United Nations pledging conference and United Nations-sponsored measures to help the victims of other emergencies prove that the hopes the United Nations inspires around the world are not unfounded. This is particularly true at a time when the Organisation is, as is only logical, assuming a greater role as a universal centre for coordinating the objectives and actions of states: a time of revitalisation for the United Nations.
Leaving behind the age of bitter ideological confrontation, we can finally dispense with the arms race, which has been so wasteful and, in a historical perspective, ruinous for humanity.
The implementation of the Soviet-United States Treaty on intermediate-range nuclear forces, the signing of the Treaty on a 30 per cent reduction in strategic offensive arms, the Treaty on conventional forces in Europe, and the considerable progress made in drafting an international convention to prohibit and fully eliminate nuclear weapons are landmark developments of recent history which we acclaim and will promote to the best of our ability.
Rabindranath Tagora, the great Indian thinker, said that the only way to get closer to the future was to advance towards it. The latest proposal by President Bush, supported by the leaders of the other nuclear Powers, for drastic cuts in short-range nuclear weapons is a significant step towards a more secure future. All initiatives which reduce the nuclear threat are wholeheartedly welcomed by Ukraine.
We think the United Nations should assist in extending the scope of promising reductions in military capabilities to all types of weapons and all regions and nations of the world, thus making it a universal process. In this way every country may assume its share of responsibility in world affairs, and the United Nations can alert every country to its responsibility. For each nation of the world has a sacred duty to contribute to the strengthening of international security through disarmament, through strict adherence to the purposes and principles of the Charter and through faithful compliance with the relevant decisions of the General Assembly and the Security Council.
Ukraine for its part would like to become directly involved in the disarmament negotiating process. I believe it has a meaningful contribution to make to the solution of these problems.
The world community must not let the new opportunities presented today pass by. The non-proliferation of nuclear arms, other weapons of mass destruction and combat missiles and missile technology has become particularly relevant. Ukraine welcomes the declarations by France, China and South Africa of their decision to adhere to the nuclear non-proliferation Treaty. A situation is developing in which any State's intention not to adhere to the Treaty may be regarded as contrary to the common interests of mankind.
What is the policy of Ukraine in this respect? As the Assembly knows, certain nuclear-weapon systems are at present deployed in Ukrainian territory. Our policy is that these nuclear weapons are only temporarily stationed in Ukraine. Eliminating them and the components of their deployment is just a matter of time. Last year our Parliament solemnly proclaimed Ukraine's intention not to participate in military blocs in the future and to comply with the three non-nuclear principles - that is, not to accept, produce or acquire nuclear weapons. The International Atomic Energy Agency secretariat has been informed of our consent to place all nuclear facilities in Ukrainian territory under the Agency's control. Ukraine does not seek to possess nuclear weapons. It intends to become a party to the nuclear non-proliferation Treaty as a non-nuclear State. This intention is in line with international efforts to reduce and destroy nuclear stockpiles throughout the world. By adopting this stand, Ukraine wishes to promote disarmament and greater trust among nations.
Let me also take this opportunity to declare officially, in response to the General Assembly's appeal, that Ukraine does not produce chemical weapons, does not have them on its territory and will preserve its status of a chemical-weapons-free State. Ukraine welcomes the General Assembly's call on States to become original parties to the future convention on this subject.
On behalf of Ukraine, whose people have suffered the disastrous effects of the Chernobyl tragedy, as well as on my own behalf, I urge Governments, primarily those of the nuclear Powers, to display the political will at last to take immediate measures so that nuclear testing can be stopped for ever. I am confident that by concerted action we will be able finally to bring peace to the weary entrails of the soil beneath the test sites in Nevada, Mururoa and Novaya Zemlya, and all other places where nuclear explosions may still be rocking the Earth. It is time for us to complete the endeavour of our eminent predecessors who outlawed nuclear testing in space, in the atmosphere and under water way back in 1963. We can and must do this. Events in the Gulf have shown that the peace-making and peace-restoring power of the United Nations can prevail over any aggressor, without the back-up of nuclear explosions.
Rather than continue dangerously to waste their resources on terrifying arsenals of mass destruction weapons, the nations of the world must unite in order to settle existing regional conflicts, which sometimes tend to be regarded as incurable chronic ills of the second half of the twentieth century. We welcome active United Nations involvement in seeking peaceful solutions in the Middle East and launching the process of a negotiated settlement in Cambodia and Cyprus. We hail United Nations efforts to find a peaceful solution in Western Sahara. Security Council resolution 713 (1991), unanimously adopted last week, has charted a peaceful course towards solving the problems that divide the peoples of Yugoslavia.
The Organization and its Secretary-General, Mr. Peres de Cuellar, have spared no effort to initiate a peaceful settlement in Afghanistan on the basis of an international consensus reflected in the relevant resolution of the forty-fifth session of the General Assembly. If all those who can influence developments in that country were to give their earnest support to the peace-making efforts of the world community, missiles would no longer be raining down on Afghan soil and civilians in that country would no longer be terrified by machine-gun fire.
A historical parallel comes to mind as we speak of sufferings inflicted on civilian populations. Precisely half a century ago, on 30 September 1941, loudspeakers had been booming for 48 hours on end in the Ukrainian capital, blaring forth music in a cynical attempt to drown the sound of automatic fire as Nazi troops were wearily shooting the last of the Jewish women, children and old people in Kiev. They were the first to be buried in the mass graves of Babi VuTt Nearly 200,000 other Jews, Ukrainians, Russians and gypsies shared their lot under the occupation. Our compassionate memory owes a tribute to all these innocent victims, without distinction. Today we can no longer accept the ideological approaches of the former regime in our country, which often ended in neglect for individual rights and the rights of entire peoples. We can accept nothing less than the entire truth about the Babi Yar tragedy, where Jews were the most frequent victims of mass executions. The international commemoration of the victims of the tragedy in Babi Yar, held this week in the city of Kiev, serves as yet another reminder of our duty to make sure that genocide never happens again anywhere on Earth.
I would like to stress that today Ukraine has changed more than just the name of its country on its name plate in the Assembly Hall. It has made fundamental adjustments in its attitude to the tragic pages of its history and in its approach to a number of world issues. Thus, for example, it would have been impossible for the independent Ukraine to support, let alone co-sponsor, the resolution equating Zionism with racism - a resolution born out of a bitter ideological confrontation between the nations of the world. It is time for the United Nations to shake off the burden of the past.
Under the new circumstances top priority should be given to further consolidation and better use of the United Nations peace-making potential and to a comprehensive improvement of its organizational forms and functions.
At the same time, there is a growing need for preventive measures and international conflict-prevention mechanisms. This would also require some reliable United Rations system for quick and timely identification of potential sources of international tension.
The world is changing. The United Nations is changing along with it, never losing track of historic developments. As the Organisation approaches its fiftieth anniversary, we would welcome efforts to adapt it to new international realities. For example, this could include setting up a council of environmental safety, possibly to replace some bodies that have had their day. It is high time also that such anachronisms as a reference to "enemy States" be deleted from the United Nations Charter.
Experience suggests that timely action to adapt to new realities increases the effectiveness of an organization. In our view the best way to increase United Nations efficiency is to make full use of the potential of the Charter for consolidating security and developing comprehensive international cooperation.
We have no doubt that the nationwide referendum to be held on 1 December will endorse the parliamentary move proclaiming the independence of the State of Ukraine. Our people will do this because of their infinite desire to keep the sinister past from repeating itself, because they wish to become masters of their own homeland and to ensure stability and peace in their society. Democratic Ukraine will do justice to the millions who fell victim to famine and terror under the Stalinist regime by ensuring that social and national oppression and the abuse of human dignity never recur.
Independent Ukraine will cherish the memory of hundreds of thousands of its fellow citizens who were driven along an agonizing path out of the country on accusations of nationalism. Never again will its citizens - Ukrainians, Russians, Jews, Tartars, Poles, Hungarians - have to live in fear of persecution because of their natural love for their own culture, language or nation.
Independent and democratic Ukraine calls on all our compatriots in Ukraine and elsewhere to set aside old feuds and old bitterness, and, instead to work together for the noble cause of reviving the language, culture and statehood of our people, to bring back the glorious wheat-growing and spiritually creative traditions of our past, for - as our writer Oles Honchar once stated - it was not by force of arms that Ukraine asserted itself in the community of European nations.
Having announced our independence to the world community, we wish to declare that Ukraine has no territorial claims vis-à-vis any of its neighbours and in turn it categorically rejects any attempts whatsoever to address it in a language of territorial claims.
Ukraine reiterates its commitment to the principles of the Charter of the United Nations, the Helsinki Final Act and the Charter of Paris and confirms its intention to seek direct involvement in the Conference on Security and Co-operation in Europe (CSCE) process, and membership in the European bodies.
The Ukrainian Parliament was expressing the will of the people when, as early as last year, it declared that universal human values came before the interests of any social class, and that well-established international legal standards should have priority over domestic legislation. Our State will continue to give due protection to human rights on the basis of full respect for the individual and equal treatment of national minorities.
The Ukrainian Constitution ha3 been amended and supplemented to provide a solid legal basis for political and economic pluralism - yet another manifestation of our serious intentions and our efforts to establish a truly
democratic society. The entire system of Ukrainian government is being overhauled to make it possible for democracy and a market economy to prevail in Ukraine.
Let me say frankly that this is not always a simple task. Mastering the science of democracy does not come easily. We seek to emulate the positive experience of other nations. Whenever Ukrainian representatives in committees of the Assembly or in the Commission on Human Sights sponsor draft resolutions on matters of social justice, the rights of minorities or the development of democratic institutions, they seek, first and foremost, to test their perceptions of social values against the universal human experience accumulated by the United Nations.
Still more important than recognition of principles is the record of implementation of those principles. We are aware of that, and therefore, as long as religious freedom in Ukraine is still at times misused to incite disputes and conflicts among those of different faiths, as long as the right of Crimean Tartars to live in dignity in the land of their ancestors cannot be fully exercised, as long as Jews in Ukraine are tempted to abandon the land of their forefathers and settle in Israel or elsewhere, as long as the Ukrainian language is not fully reinstated in its rights, as long as democratic laws and respect for the Constitution have not become standards of our thinking and practical action, we shall not hasten to tell the United Nations that our society has definitely done away with the errors and wrongdoings of the past.
But we would like to take this opportunity to declare solemnly before the United Nations and the entire world that independent, united Ukraine has irreversibly set forth on the path towards the rule of law, based on the principles of democracy and self-government, with law and nothing but law as the predominant standard of behaviour. We shall be guided by the
high international standards in the field of human rights and fundamental freedoms. And we shall follow this road every step of the way.
The newly independent Ukraine has begun to overhaul its entire economy, dismantling the command and administrative structures. Transformation of social and economic thinking, aimed at reducing State controls and promoting privatization and market relations, has been accomplished within a short period of time.
The law concerning economic independence, the concept of transition to a market economy, and the laws on free enterprise, foreign economic activities, protection of foreign investment and other fundamental statutory acts have established a solid legal framework for a sweeping restructuring of the Ukrainian economy and its incorporation into the international division of labour.
Our new legislation in Ukraine guarantees equal legal protection to all forms of ownership and provides for an independent economic policy. This will mean, in particular, that Ukraine will introduce its own currency, develop its own budget, tax and banking systems, set up a labour, investment and securities market, put foreign economic relations and scientific and technological cooperation on a legal footing, and expand bilateral and multilateral ties.
A radical reform in the Ukrainian economy does not call only for considerable domestic efforts: it also requires the promotion of foreign investment, increased cooperation and the use of the consultative assistance, know-how and experience that the international community has to offer. We welcome the attention paid by the United Nations to problems facing countries which, like Ukraine, are going through a period of transition. International 
economic cooperation should be expanded to make full use of the potential created by the recent political transformations.
A favourable international response would make it easier for the Ukrainian economy to overcome quickly the difficulties of transition and integrate itself into the international trade system. That would also be an encouragement for our young democracy.
Until quite recently, Ukraine used to live isolated from the outside world, haunted by hostile spectres born out of our own ideological dogmas. Cold war clouds cast over our heads a grim shadow of a global nuclear menace.
It was not until the world community began to assert universal values, discarded adversary attitudes and extended to us a helping hand and heartfelt sympathy in the aftermath of the Chernobyl disaster, and until we proclaimed the independence of Ukraine, that we discovered a world of friends. The feeling is so exciting that I could not miss this opportunity of coming here today and paying respect to the United Nations, bringing words of gratitude to the world community on behalf of our free Ukraine.
